Citation Nr: 1118499	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-34 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hearing loss has been received.

2.  Whether new and material evidence to reopen a claim for service connection for tinnitus has been received.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to May 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, in which the RO, in pertinent part, denied the Veteran's request to reopen claims for service connection for hearing loss and for tinnitus.  

In September 2009, the Veteran requested a personal hearing before RO personnel, which was scheduled in October 2009.  A note in the claims file from his service representative, indicates that the Veteran cancelled the hearing several days before the scheduled day.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  In a September 2004 rating decision, the RO denied service connection for hearing loss and tinnitus; although notified of the denial that same month, the Veteran did not initiate an appeal.

3.  None of the new evidence associated with the claims file since the September 2004 RO decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for hearing loss and for tinnitus, or raises a reasonable possibility of substantiating these claims. 



CONCLUSIONS OF LAW

1.  The RO's September 2004 decision denying service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  New and material evidence has not been submitted to reopen the claim for service connection for hearing loss.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has not been submitted to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's request to reopen the claims for service connection for hearing loss and for tinnitus was received in August 2008.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in September 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed, a rating decision was issued in December 2008, and a statement of the case was issued in August 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in the September 2008 letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

The September 2008 VCAA letter provided notice to the Veteran of the bases for the prior denial and provided notice of the evidence necessary to substantiate that element or elements of the claims that were found insufficient in the previous denial.  This letter also notified the Veteran of the evidence necessary to support the underlying claims for service connection.  Based on the foregoing, the Board finds the notice requirements pertinent to the issues on appeal have been met.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  In response to the September 2008 VCAA letter, the Veteran indicated that he did not have any additional information or evidence to submit.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  The Veteran's service treatment records, military personnel records, VA treatment records, treatment records from the New Jersey Department of Corrections, and private treatment records from Dr. Scuderi were obtained and associated with his claims file.  In connection with his original claims for service connection, the Veteran was scheduled for a VA examination in September 2004, but he failed to report for the examination.  

In this case, the Veteran has not identified any additional relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including other organic diseases of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background and Legal Analysis

The Veteran filed his original claims for service connection for hearing loss and for tinnitus in July 2004.  He asserted that he had hearing loss and tinnitus related to military noise exposure - specifically, howitzer fire, mortar fire, rifle fire, and machine gun fire.  In a September 2004 rating decision, the RO denied the claims for service connection and although the Veteran was notified of the denial in a letter dated that same month, he did not appeal.  Hence, the September 2004 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

At the time of the September 2004 RO rating decision, the evidence of record included the Veteran's DD Form 214, his service treatment records, his military personnel records, VA treatment records dated from March 1982 to June 1984, treatment records from the New Jersey Department of Corrections, private medical records from Dr. Scuderi, and the report of a July 1998 VA aid and attendance examination.

The Veteran's DD-214 indicates that his military occupation specialty (MOS) was wireman (36C20) and that his last duty assignment and major command was with the 414th Signal Company.  His military personnel records indicate that he served in Vietnam from August 1967 to August 1968.  

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in parentheses.  At the time of the Veteran's April 1966 enlistment physical examination, pure tone thresholds, in decibels, were noted as follows: 





HERTZ


For ISO add
500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
RIGHT
10 (25)
25 (35)
10 (20)
---
0 (5)
LEFT
5 (20)
5 (15)
10 (20)
---
5 (10)

All service treatment records are silent for complaints or findings of hearing loss or tinnitus.  A March 1969 Separation Examination Report reflects that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
---
0
LEFT
0
0
0
---
0

On the March 1969 Report of Medical History, the Veteran denied having ear, nose, and throat trouble and he denied having hearing loss.

VA treatment records dated from March 1982 to June 1984, treatment records from the New Jersey Department of Corrections, and private medical records from Dr. Scuderi dated from February 1984 to February 1998 are all unremarkable for complaints or findings of hearing loss or tinnitus.  The report of the July 1998 VA aid and attendance examination reflects that the Veteran's ears were normal.

The Veteran was scheduled for a VA examination for hearing loss and tinnitus in September 2004; however, he failed to report to it.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim is rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).

In the September 2004 rating decision, the RO denied service connection for hearing loss and tinnitus because there was no evidence of either disability during service or since service.  

In August 2008, the Veteran requested that the claims for service connection for hearing loss and for tinnitus be reopened.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claims is the September 2004 RO rating decision.  

Evidence associated with the claims file since the September 2004 RO decision includes an August 2008 letter from Dr. Scuderi, VA examination reports dated in October and November 2008, and various statements from the Veteran.  

The August 2008 letter from Dr. Scuderi indicates that the Veteran had diabetes mellitus, hypertension, and chronic obstructive pulmonary disease; the letter is silent as to whether the Veteran had hearing loss or tinnitus.  

The VA examination reports dated in October and November 2008 pertain to the Veteran's diabetes mellitus and secondary conditions.  The examination reports are silent as to whether the Veteran had hearing loss or tinnitus.

At the time of the September 2004 RO decision, there was no medical evidence that the Veteran had hearing loss or tinnitus during service or since service.  While the Veteran has argued that he has hearing loss and tinnitus related to military noise exposure during combat, this contention was previously of record at the time of the September 2004 RO decision.  Moreover, the evidence associated with the claims file since September 2004 does not indicate that the Veteran has current hearing loss or tinnitus.  In fact, none of this evidence even references hearing loss or tinnitus or is remotely pertinent to his present claims.  In sum, while the Dr. Scuderi's August 2008 letter and VA examination reports dated in October and November 2008 are new, this evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claims (i.e., current diagnosis or nexus with service) and does not raise a reasonable possibility of substantiating the claims for service connection.    

The Board notes that, in a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110, 121-122 (2010).  In this case, however, the Board points out that the new evidence submitted by the Veteran does not relate to any unproven element of the previously denied claims.  Hence, the low threshold for reopening, as discussed by the Court in Shade, has not been met.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claims for service connection for hearing loss and for tinnitus has not been received.  As such, the requirements for reopening the claims are not met, and the September 2004 denial of the claims remains final.  As the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim of service connection for hearing loss has not been received, the appeal is denied.

As new and material evidence to reopen the claim of service connection for tinnitus has not been received, the appeal is denied.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


